Mr. Justice Tomlinson
delivered the opinion of the Court.
*578Nor rod was convicted in 1956 in the Overton County Juvenile Court of involuntary manslaughter, and sentenced to one year in the State Training and Agricultural School. His appeal in error is to this Court.
By Chapter 177 of the Acts of 1955, Section 37-273, Code Supplement, appeal from the judgment of a Juvenile Court is to the Circuit Court. That was the law prior thereto. Code Section 37-235, and Doster v. State, 195 Tenn. 535, 260 S.W.2d 279. The only difference was in the manner and time in getting in Circuit Court. Hence, this Court does not have jurisdiction in the present status of this case. It must, therefore, dismiss the appeal in error, being without an alternative. State v. Bockman, 139 Tenn. 422, 427-428, 201 S.W. 741.
The foregoing mistake is apparently a very natural one for lawyers and Courts to make. It was made by this Court in Childress v. State, 133 Tenn. 121, 179 S.W. 643. See State v. Bockman, supra.
Appeal dismissed with costs adjudged against Norrod.